17-2856-cr
United States v. Reynolds

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
17th day of October, two thousand eighteen.

Present:
            JOHN M. WALKER, JR.,
            GUIDO CALABRESI,
            DEBRA ANN LIVINGSTON,
                  Circuit Judges.
_____________________________________

UNITED STATES OF AMERICA,

                            Appellee,

                 v.                                                        17-2856


Joseph Bissada, AKA Quaddafi, Christopher
Labate, AKA Chris AM, Robert Patterson, Joseph
Pontecorvo, AKA Joe Pont, Michael Pontecorvo,
AKA Michael Pont, Joseph Benanti, Charles Calco,
Joseph Calco, Fabritzio Defrancisci, AKA
Fabrizzio, Joseph Dellatorre, AKA Little Joey,
Anthony Gonzalez, AKA Gonzo, Christian
Ludwigsen, AKA Chris Paciello, AKA the Binger,
Anthony Spero, Dean Benasillo, Michael Yammine,
James Calandra, William Galloway,

                            Defendants,
THOMAS REYNOLDS,

                         Defendant-Appellant.

_____________________________________

For Defendant-Appellant:                               Bernard V. Kleinman, Somers, NY.

For Appellee:                                          David C. James, Andrey Spektor, Assistant
                                                       U.S. Attorneys, for Richard P. Donoghue,
                                                       U.S. Attorney for the Eastern District of
                                                       New York, Brooklyn, NY.



          Appeal from the September 6, 2017 order of the United States District Court for the Eastern

District of New York (Weinstein, J.), denying Defendant-Appellant’s sentencing motion.

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          The district court’s legal conclusions are reviewed de novo and its factual findings are

reviewed for clear error. United States v. Fuller, 426 F.3d 556, 562 (2d Cir. 2005). We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We have considered all of Defendant-Appellant’s arguments and find them to be without

merit. For substantially the reasons outlined in the district court’s memorandum order, we

AFFIRM the judgment of the district court.

                                                FOR THE COURT:
                                                Catherine O=Hagan Wolfe, Clerk




                                                   2